DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/04/21 has been entered.
Response to Arguments
Applicant’s amendments filed 3/4/21 have been entered. The amendments have overcome each and every of the previously presented 112(b) rejections and claim objections. 

Applicant’s amendments have necessitated the new grounds of rejection presented below. The claim are now rejected as being obvious over Richards (US 2865454 A), in view of Nair (SPE/IADC-173124-MS – provided by applicant on 5/3/19).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 as amended has been recited to require “a magnetic assembly tool that is positioned above a downhole location of a stuck pipe in a wellbore, wherein the stuck pipe is caused by differential sticking in the wellbore”. While the original disclosure as filed supports a magnetic assembly tool configured to perform a myriad of tasks (e.g. original claim 2), as amended, applicant has specifically recited the conditions for one of those tasks i.e. use with a stuck pipe in a well due to differential sticking. 
Claim 2 which depends from claim 1 indicates that in addition to differential sticking, the magnetic assembly tool remains configured to used “to perform […] several stages of hydraulic fracturing”. Applicant’s original disclosure does not support the use of the magnetic assembly tool activities such as hydraulic fracturing with a pipe stuck 
The examiner notes that although hydraulic fracturing has been highlighted, it is merely exemplary of the problematic claim language of claim 2 and does not imply that the other “configurations” are supported under 112(a). 
Claim 6 which depends from claim 1 recites “wherein the magnetic field is applied […] in a plurality of annuli”. The application in multiple annuli is discussed in the context of “Use of MRF Packers for Plug and Abandonment (P&A)” (Paras 0085-0087), however, there is not support in the original disclosure to support this limitation in addition to the use of the magnetic assembly tool use with a stuck pipe in a well due to differential sticking.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 8 recites, “wherein the build-up of the magnetorheological particles between the pipe and the wellbore” and depends from claims 1 and 7. Claims 1 and 7 collectively recites “a build-up of the magnetorheological particles near the magnetic field” based on applying “a magnetic field to a flow of the magnetorheological”. Claim 7 recites that “the magnetic field is between a pipe and the wellbore”. Claim 8 therefore appears to recite limitations already required by its parent claims and therefore fails to limit those claims. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards (US 2865454 A), in view of Nair (SPE/IADC-173124-MS – provided by applicant on 5/3/19).


a tool (Fig 2, tool including at least packer 24) that is positioned above a downhole location of a stuck pipe in a wellbore (Fig 2, tool with packer 24 is above stuck pipe 16), wherein the stuck pipe is caused by differential sticking in the wellbore (Column 2, lines 23-28, “a portion 16 of a drill string immovably held against the wall of the borehole by the pressure differential between the relatively high hydrostatic pressure of the drilling mud column 18 and the relatively low formation pressure in the zone”). 
While Richards teaches that “The packer 24 may be of any suitable type” (Column 2, line 46), Richards is silent on the packer being a magnetorheological fluid-type packer. 
Nair teaches the tool is a magnetic assembly tool (Fig 10, Fig 11, Page 18, the tool is a wellbore tubular with magnets to generate a top-, bottom- or straddle packer); 
a magnetorheological fluid comprising magnetorheological particles (Page 3, Materials, the materials are an “MR fluid” containing “Magnetic particles such as iron oxide”); and 
wherein the magnetic assembly tool applies a magnetic field to a flow of the magnetorheological fluid to create a semi-solid packing element based at least in part on a build-up of the magnetorheological particles near the magnetic field (Page 11, there is a magnetic field that is generate resulting in “a pressure and flow prevention seal”, this semi-solid packing is additionally seen and described in Fig 9). 
(page 13). Additionally the use of Nair’s packer would eliminate the need for a use of a mechanical complex packer including components such as shear pins which are subject to pre-mature and/or unintended actuation.
Richards as modified by Nair teaches where the semi-solid packing element is created above the downhole location of the stuck pipe, and the semi-solid packing element modifies a pressure causing the differential sticking (Fig 2, as modified to be the magnetic packer, packer 24 is above the stuck pipe 16 and is substantially identical to the claimed product. See MPEP 2112.01, subsection I, if the structure in the reference as modified is substantially identical to that of the claims, the function of the product of the prior must work in a similar manner, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252”).  

Page 11, there is a magnetic field that is generate resulting in “a pressure and flow prevention seal” and thus there is a configuration capable of being used as a seal, zonal packer, P&A, and/or isolating gas/water).  

Regarding claim 3, Richards as modified by Nair further teaches wherein the magnetic assembly tool is placed in a drill pipe (Fig 11 of Nair, there are permanent magnets located inside the tubular wall. The examiner respectfully notes that although the prior art uses the term “casing”, structurally, meets all limitation conveyed by “drill pipe” in that it too is a pipe capable of being used for drilling.)  

Regarding claim 4, Richards as modified by Nair further teaches wherein the magnetic assembly tool embedded on the outside of a drill pipe (Fig 11 of Nair, there are permanent magnets embedded on the outside of the tubular wall. The examiner respectfully notes that although the prior art uses the term “casing”, structurally, meets all limitation conveyed by “drill pipe” in that it too is a pipe capable of being used for drilling.) .  

(Fig 11 of Nair, there are permanent magnets embedded on inside the tubular wall).  

Regarding claim 6, Richards as modified by Nair further teaches wherein the magnetic field is applied to the flow of the magnetorheological fluid to create a magneto-rheological effect based at least in part on an alignment of the magnetorheological particles with the magnetic field is in a plurality of annuli (Fig 4a, the magnet applies a magnetic field at an uphole and downhole end. This results in the alignment of magnetic particles in two distinct annular spaces which constitute a plurality of annuli. The examiner notes that it is within the broadest reasonable interpretation to segment a singular space such as that shown into multiple annuli as evidenced by Richards (US 20150218916 A1) who segments an annular space into a plurality of annuli i.e. 124a-124c in Para 0017, Fig 1).    

Regarding claim 7, Richards as modified by Nair further teaches wherein the magnetic field is applied to the flow of the magnetorheological fluid to create a magneto-rheological effect based at least in part on an alignment of the magnetorheological particles with the magnetic field is between a pipe and the wellbore (Page 11, there is a magnetic field that is generate resulting in “a pressure and flow prevention seal”, this occurs in the annulus as additionally seen and described in Fig 9).  

(Page 11, there is a magnetic field that is generate resulting in “a pressure and flow prevention seal”, this occurs in the annulus as additionally seen and described in Fig 9).  
Regarding claim 21, Richards as modified by Nair further teaches wherein the magnetic assembly tool comprises an arrangement of a plurality of magnets in which the plurality of magnets form a segmented ring around a circumference of a pipe, wherein the segmented ring comprises a respective space between two of the plurality of magnets (Fig 11, the magnets form a ring around the pipe with spaces in between constituting a segmented ring).  

Regarding claim 22, Richards as modified by Nair further teaches wherein the magnetic assembly tool comprises an arrangement of a plurality of magnets, wherein the arrangement comprises a segmented ring (Fig 11, the magnets form a ring around the pipe with spaces in between constituting a segmented ring).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/T.N.Y./Examiner, Art Unit 3676

/BLAKE E MICHENER/Primary Examiner, Art Unit 3676